Exhibit 10.8

AMENDMENT TO AND WAIVER UNDER

THE THIRD AMENDED AND RESTATED LOAN AGREEMENT

WAIVER UNDER THE THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of June 22,
2006, by and among Manchester Securities Corporation, a New York corporation
(“Manchester”), Alexander Finance, L.P. an Illinois limited partnership
(“Alexander” and together with Manchester, the “Lenders”), ISCO International ,
Inc., a Delaware corporation (the “Company”), Spectral Solutions, Inc., a
Colorado corporation (“Spectral”) and Illinois Superconductor, a Canada
corporation, an Ontario corporation (“ISCO Canada” and together with Spectral,
the “Guarantors”).

W I T N E S S E T H

WHEREAS, pursuant to a certain Third Amended and Restated Loan Agreement, dated
as of November 10, 2004, as amended (the “Loan Agreement”), by and among the
Lenders and the Company, the Lenders have provided loan commitments to the
Company in the aggregate principal amount of $8,500,000 which are due August 1,
2007;

WHEREAS, to evidence borrowing made under the Loan Agreement (and its
predecessor agreements), the Company has issued notes (the “Notes”) to the
Lenders;

WHEREAS, the Company is contemplating entering into a Securities Purchase
Agreement (the “Securities Purchase Agreement”) dated as of the date hereof with
the Lenders (the “June 2006 Transaction”);

WHEREAS, pursuant to the terms of the June 2006 Transaction, the Company would
issue to the Lenders 5% Senior Secured Convertible Notes (the “Convertible
Notes”), which shall be convertible into shares of the Company’s common stock,
par value $.001 per share;

WHEREAS, the Lenders wish to waive pursuant to Section 1.6(b) of the Loan
Agreement, the requirement that the Company prepay all or part of the Notes upon
its receipt of proceeds upon a sale or issuance of its capital stock or any
instrument convertible into its capital stock upon entering into the June 2006
Transaction so that the Company does not have to use such proceeds to prepay the
Notes;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows (capitalized terms used and not defined herein shall have the meaning
set forth in the Loan Agreement):

1. Waiver under the Loan Agreement.

(a) Pursuant to Section 1.6(b) of the Loan Agreement, the Company is obligated
to prepay the Notes on the day that it receives cash proceeds upon a sale or



--------------------------------------------------------------------------------

issuance of its capital stock or any instrument convertible into its capital
stock. The Lenders hereby agree to irrevocably waive the requirement under
Section 1.6(b) of the Loan Agreement with respect to the June 2006 Transaction
in order to permit the Company to enter into the June 2006 Transaction without
requiring the Company to use such cash proceeds to prepay the Notes. This waiver
is a one-time waiver and shall not be deemed to be a waiver of Section 1.6(b) of
the Loan Agreement with respect to any other issuances of the Company’s capital
stock that are subject to Section 1.6(b) of the Loan Agreement.

(b) Pursuant to Section 4.3 of the Loan Agreement, the Company is prohibited
from making certain loans and from incurring certain liens, and the parties
hereto acknowledge and agree that the issuance of the Convertible Notes under
the Securities Purchase Agreement, and the terms thereunder (and of the June
2006 Transaction), shall not be deemed to violate Section 4.3 of the Loan
Agreement.

2. Press Release. The Company and the Lenders shall consult with each other in
issuing any press releases or otherwise making public statements with respect to
the transactions contemplated hereby and neither the Company nor any Lender
shall issue any such press release or otherwise make any such public statement
without the prior consent of the other, which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing party shall
provide the other party with prior notice of such public statement.

3. Effective Date of this Agreement. The terms of this Agreement shall be
effective on the Closing Date of the Securities Purchase Agreement.

4. Miscellaneous.

(a) As modified hereby, the Loan Agreement shall remain in full force and
effect.

(b) The Company shall, upon request of the Lenders, reimburse them for their
legal expenses incurred in the preparation of this Agreement and for related
transactions.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized, as of the date
first above written.

 

ISCO INTERNATIONAL, INC. By:     

/s/ John Thode

Name:      John Thode Title:      Chief Executive Officer SPECTRAL SOLUTIONS,
INC. By:     

/s/ John Thode

Name:      John Thode Title:      CEO ILLINOIS SUPERCONDUCTOR CANADA CORPORATION
By:     

/s/ John Thode

Name:      John Thode Title:      CEO MANCHESTER SECURITIES CORPORATION By:     

/s/ Elliot Greenberg

Name:      Elliot Greenberg Title:      Vice President ALEXANDER FINANCE, L.P.
By:     

/s/ Bradford Whitmore

Name:      Bradford Whitmore Title:      President, Bun Partners its:     
General Partner

 

3



--------------------------------------------------------------------------------

COLLATERAL AGENT

UNDER SECURITY AGREEMENT:

 

MANCHESTER SECURITIES CORPORATION By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

4